                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC

                                                   PRETRIAL ORDER NO. 195:
 This document relates to:
                                                   VACATING HEARINGS; DIRECTING
 ALL ACTIONS                                       APPEARANCE AT CASE
                                                   MANAGEMENT CONFERENCE




       The hearings on the motions to remand in Bryant v. Monsanto Co., 19-cv-6395, and

Berliant v. Monsanto Co., 19-cv-7189, are vacated. The Court will rule on the papers.

       The case management conference in Stevick v. Monsanto Co., 16-cv-2341, will proceed

as planned on Monday, December 16, 2019, at 10:00 a.m. in San Francisco, Courtroom 4, 17th

Floor. In addition to trial counsel in Stevick, attorneys from the Andrus Wagstaff, Weitz &

Luxenberg, Wilkinson Walsh, Hollingsworth LLP, and Miller firms are directed to appear in

person for a discussion of the recent filing errors in this MDL.

       IT IS SO ORDERED.
Dated: December 11, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
